J-S42004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.C.R., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.D.R., SR. AKA C.D.R.,         :
    FATHER                                     :
                                               :
                                               :
                                               :   No. 1048 EDA 2019

                 Appeal from the Decree Entered March 7, 2019
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-AP-0000929-2018


BEFORE:      OTT, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY OTT, J.:                                FILED OCTOBER 02, 2019

        C.D.R. (“Father”) appeals from the decree entered March 7, 2019, which

involuntarily terminated his parental rights to his minor child, C.C.R., a female

born in August 2017 (“Child”), pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), and

2511(b).1 On appeal, Father contends the juvenile court abused its discretion

by demonstrating bias in its judgment where the court had previously

involuntarily terminated his rights to Child’s other siblings.     After careful

review, we affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Child’s mother, W.H., is not a party to this appeal. The juvenile court also
terminated her parental rights by a separate decree on March 7, 2019, and
she did not file an appeal. See Department of Human Services’s Brief at 3
n.1.
J-S42004-19


       The facts and procedural history underlying this appeal are well-known

to the parties, and detailed in the juvenile court’s opinion. See Juvenile Court

Opinion, 5/16/2019, at 2-14. Accordingly, we need not reiterate them herein.

In summary, the Department of Human Services (“DHS”) has been involved

in Child’s life since two weeks after her birth. Child was born at 30 weeks

gestation, weighed 4 pounds, 12 ounces at the time of birth, and required

hospitalization for a kidney disorder.         It was also indicated that the court

previously involuntarily terminated the parental rights of Mother and Father

with respect to Child’s four other siblings, and Father had a history of

substance abuse. Upon Child’s discharge from the hospital on October 10,

2017, she was placed in a foster home and DHS obtained an order of

protective custody. At the conclusion of a hearing on January 23, 2018, Child

was adjudicated dependent.2           Several permanency review hearings and a

family service plan meeting were subsequently held. On November 20, 2018,

DHS filed petitions for involuntary termination of parental rights and goal

change to adoption with respect to both parents. On March 7, 2019, at a goal

change/involuntary termination hearing, the juvenile court heard testimony

from: (1) Barbara Forrest, a social worker for DHS; (2) Dr. William Russell,

an expert in forensic psychology and parenting capacity; (3) Arielle Fonrose,


____________________________________________


2  The court also entered an order, finding aggravated circumstances existed
as to Mother and Father pursuant to 42 Pa.C.S. § 6302(5) (“The parental
rights of the parent have been involuntarily terminated with respect to a child
of the parent.”). See Aggravated Circumstances Order, 1/23/2018.

                                           -2-
J-S42004-19


a social worker at The Village, a foster care service; and (4) Father. At the

conclusion of the hearing, the court involuntarily terminated both Mother’s

and Father’s parental rights, and changed the permanency goal to adoption.

A decree and order was entered on the same day reflecting the court’s

determination. On April 5, 2019, Father filed this notice of appeal as to the

decree terminating his parental rights.3

       Father now raises the following issue for our review: “Did the [juvenile

c]ourt abuse its discretion by involuntarily terminating Father’s parental rights

by demonstrating bias in its judgment – having previously involuntarily

terminated Father’s rights to [Child]’s siblings?” Father’s Brief at 6.

       When considering an appeal from an order terminating parental rights,

we are guided by the following standard.

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.



____________________________________________


3  Father also filed a concise statement of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(b) on April 5, 2019. The trial court issued an
opinion pursuant to Pa.R.A.P. 1925(a) on May 16, 2019.


                                           -3-
J-S42004-19


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     As noted above, the court terminated Father’s parental rights pursuant

to Sections 2511(a)(1), (2), and (b), which provide as follows:

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

        (1) The parent by conduct continuing for a period of at least
        six months immediately preceding the filing of the petition
        either has evidenced a settled purpose of relinquishing
        parental claim to a child or has refused or failed to perform
        parental duties.

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.


                                     -4-
J-S42004-19


                                      …

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), and (b). Moreover, we note that while the court

may find that DHS met its burden of proof under multiple sections, “we need

only agree with its decision as to any one subsection in order to affirm the

termination of parental rights.” In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004), appeal denied, 863 A.2d 1141 (Pa. 2004).

      Turning to the present matter, Father frames his argument in terms of

judicial bias because the court presided over other dependency proceedings

involving Father’s other children. However, a review of the record, including

the March 7, 2019, hearing, reveals that neither Father nor his counsel asked

for the presiding judge to recuse himself from the matter. Accordingly, Father

has waived any challenge to potential judicial bias or the appearance of

impropriety on the court’s part in this proceeding.     See Pa.R.A.P. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.”)




                                     -5-
J-S42004-19


       Moreover, after an extensive review of the record, the briefs of the

parties, the applicable law, and the well-reasoned decision of the Honorable

Allan J. Tereshko, we conclude Father’s issue merits no substantive relief. See

Juvenile Court Opinion, 5/16/2019, at 17-27 (finding: (1) Father failed to

meet certain objectives set in his family service plan meetings, including

attending family school and a parenting capacity evaluation as well as

undergoing drug screens and assessment; (2) Father failed to attend all but

one of Child’s 32 medical appointments, which were critical because of Child’s

significant health issues; (3) there were aggravated circumstances because

Child’s four other siblings had been under DHS supervision and Father’s rights

had been involuntarily terminated; (4) “Father tended to minimize any

difficulties that his children had and believed they did not have disorders or

disabilities;”4 (5) “Father’s conduct for at least the six months prior to the

filing of the petition to terminate, revealed a settled purpose relinquishing

____________________________________________


4   Juvenile Court Opinion, 5/16/2019, at 23. The court also noted:

       The lack of understanding on the part of the parents as to why the
       [c]hildren came into care effects their ability to integrate any
       feedback into their parenting skills. That is crucial because
       [Child], now presents with more special needs than any of the
       other [c]hildren, and there has not been any significant change in
       those same areas and that is very concerning. The parents were
       receptive to the verbal feedback, however, how much they
       incorporated into their visits was very limited.

Id.




                                           -6-
J-S42004-19


parental claim to the Child and revealed a failure to perform parental duties;”5

(6) “Father lacks the present and future capacity to provide parental care,

control or subsistence necessary for the Child’s physical and mental well-

being” as he “cannot provide for the Child's basic needs nor can he provide a

structured environment for this one and one-half year old Child;”6 and (7) it

is in Child’s best interest to terminate the parental rights as Father has

minimal contact with Child, she will not suffer detrimental harm, and Child is

bonded and happy with her foster parent, and all of her needs, including

medical, physical, and emotional, are being met by foster parent).

Accordingly, we affirm on the basis of the juvenile court opinion.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/19




____________________________________________


5   Id. at 24.
6   Id.

                                           -7-
Circulated 09/12/2019 01:52 PM